                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

PHILADELPHIA INDEMNITY                            )
INSURANCE COMPANY,                                )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )           No. 3:18-CV-89-HBG
                                                  )
NEYLAND APARTMENT ASSOCIATES                      )
FIVE, LLC, and CARSON R. GENTRY,                  )
                                                  )
               Defendants.                        )



                                              ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties, for all further proceedings, including entry

of judgment [Doc. 8].

       Now before the Court is Plaintiff’s Motion to Amend Complaint [Doc. 37]. For grounds,

Plaintiff states that this matter is a Declaratory Judgment whereby Plaintiff requests that the Court

declare its legal obligations and rights pursuant to a contract of insurance with Defendant Neyland

Apartment Associates Five, LLC (“Neyland”) in light of litigation filed by Defendant Carson

Gentry. The Motion states that in that litigation, Defendant Gentry has filed a Third Amended

Complaint, naming DLH Cottages on Tazewell, LLC (“DLH”). DLH has recently requested that

Plaintiff provide it a defense in the underlying litigation filed by Defendant Gentry. Plaintiff seeks

to amend the Complaint to add DLH to the instant matter. Plaintiff states that Defendants do not

oppose the Motion.      Finally, the Court observes that Plaintiff attached the First Amended

Complaint for Declaratory Judgment as an exhibit [Doc. 37-2] to its Motion in accordance with
Local Rule 15.1.

       The Court finds that Plaintiff’s Motion is supported by good cause, see Fed. R. Civ. P. 15,

and it complies with the Rules of this Court, see E.D. Tenn. L.R. 15.1. In addition, Defendants do

not oppose the Motion, and the Motion is timely under the Scheduling Order. See [Doc. 33 at 6]

(“If any party wishes to join one or more additional parties or amend to add alleged tortfeasors,

such joinder or amendment shall be made on or before February 11, 2019.”). Accordingly,

Plaintiff’s Motion to Amend Complaint [Doc. 37] is GRANTED. Plaintiff SHALL FILE its First

Amended Complaint for Declaratory Judgment [Doc. 37-2] as its operative pleading in CM/ECF

on or before November 27, 2018.

       IT IS SO ORDERED.

                                             ENTER:




                                             United States Magistrate Judge




                                                2
